Gants, J.
The defendant City of Fall River (“City”) has moved for summary judgment, claiming that the plaintiff, by executing a Release of All Demands as part of a settlement with defendant David Cabral’s motor vehicle insurance company, Trust Insurance Company (“Trust”), has also released the City from liability. After hearing and for the following reasons stated below, the City’s motion for summary judgment is DENIED.
By way of background, Medeiros, while riding a bicycle, was allegedly hit by a motor vehicle operated by Cabral acting within the scope of his employment as a Fall River Housing Department Police Officer. Medeiros settled with Trust for the policy limits— $20,000. As consideration for this payment, Medeiros executed a written Release in which he and his heirs and assigns “release, acquit and forever discharge the TRUST INSURANCE COMPANY and any and all other persons, firms, and corporations, but specifically excluding David G. Cabral, of and from any and all actions, claims or demands for damages ...” Although the City did not contribute to this $20,000 settlement, Trust is not the City’s insurer, and the City did not even participate in the negotiations leading up to this settlement, the City claims that it has been forever released from liability as a result of the breadth of this language in the Release.
I find that there are genuine issues of material fact regarding the meaning of this language. While the carelessly drafted language is broad in its scope, it is not so plain as to be enforceable without considering the intent of the parties to the settlement and the circumstances of that settlement. Specifically, it is an issue of fact as to whether this language was intended to make the City a third-party beneficiary of the Release and whether it was intended to release the City (or any party not affiliated with Trust), or whether, as is far more likely, the language was a clumsily worded attempt to release the Trust, its employees and officers, and any corporate entity related to the Trust as a successor, affiliate, or subsidiary.
ORDER
For the foregoing reasons, this Court ORDERS that the City’s motion for summary judgment is DENIED.